UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

MUHAMMAD AHMAD ABDALLAH        :
AL-ANSI,                       :
                               :
     Petitioner,               :
                               :
     v.                        :       Civil Action No. 08-1923 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :


                               ORDER

     Based upon an on-the-record conference call held on June 9,

2011, with all counsel, the Court grants Petitioner’s request for

a stay, and it is hereby

     ORDERED, that the case will be stayed until September 15,

2011; and it is further

     ORDERED, that parties shall file a joint praecipe on September

15, 2011, by 5 p.m., addressing the status of any writ for

certiorari filed in Uthman v. Obama, No. 10-5253 (D.C. Cir. March

29, 2011); and it is further
       ORDERED, that Petitioner may file a motion containing no more

than    seven    pages   identifying   issues   he   believes   should   be

considered while the case is stayed; Respondents may file an

opposition to any such motion containing no more than seven pages;

Petitioner may file a reply containing no more than three pages.




                                          /s/
June 10, 2011                            Gladys Kessler
                                         United States District Judge


Copies to:      Attorneys of Record via ECF